            Case 1:20-bk-12674-NWW                                   Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                       Desc
                                                                     Main Document Page 1 of 49
 Fill in this information to identify your case:

 United States Bankruptcy Court for the:

                     Eastern District of Tennessee

 Case Number      (If known)                                          Chapter you are filing under:
                                                                              Chapter 7
                                                                              Chapter 11
                                                                              Chapter 12                                                  Check if this is an
                                                                          X                                                               amended filing
                                                                              Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                           04/20
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the
answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor
2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same
person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.



  Part 1:       Identify Yourself

                                             About Debtor 1:                                                 About Debtor 2 (Spouse Only in a Joint Case):
 1. Your full name
                                             Kristina
     Write the name that is on your
                                             First Name                                                      First Name
     government-issued picture
     identification (for example, your       Ann
     driver's license or passport).          Middle Name                                                     Middle Name

                                             Thorpe
     Bring your picture                      Last Name                                                       Last Name
     identification to your meeting
     with the trustee.
                                             Suffix (Sr., Jr., II, III)                                      Suffix (Sr., Jr., II, III)




 2. All other names you                      Kristina
    have used in the last 8                  First Name                                                      First Name
    years                                    Ann
                                             Middle Name                                                     Middle Name
     Include your married or
     maiden names.                           Byram
                                             Last Name                                            Suffix     Last Name                                    Suffix




                                             First Name                                                      First Name


                                             Middle Name                                                     Middle Name


                                             Last Name                                            Suffix     Last Name                                    Suffix




 3. Only the last 4 digits of
                                              XXX        - XX -                  3        4   9        0        XXX       - XX -
    your Social Security
    number or federal                         OR                                                                OR
    Individual Taxpayer
    Identification number                     9      XX - XX -                                                  9 XX - XX -
     (ITIN)


 Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy                                                      page   1
           Case 1:20-bk-12674-NWW                     Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                       Desc
                                                      Main Document Page 2 of 49
Debtor 1       Kristina        Ann                         Thorpe                                 Case Number       (If known)
               First Name      Middle Name                 Last Name




                                  About Debtor 1:                                                         About Debtor 2 (Spouse Only in a Joint Case):



4. Any business names
                                   X      I have not used any business names or EINs.                             I have not used any business names or EINs.
   and Employer
   Identification Numbers
   (EIN) you have used in
   the last 8 years               Business Name                                                            Business Name

   Include trade names and
   doing business as names
                                  Business Name                                                            Business Name




                                   EIN                                                                      EIN



                                   EIN                                                                      EIN



                                                                                                          If Debtor 2 lives at a different address:
5. Where you live
                                  2805 County Rd 700
                                  Number        Street                                                    Number        Street




                                  Riceville                                TN 37370
                                  City                                 State   Zip Code                   City                              State    Zip Code

                                  McMinn
                                  County                                                                  County


                                  If your mailing address is different from the one                       If Debtor 2's mailing address is different from
                                  above, fill it in here. Note that the court will send                   yours, fill it in here. Note that the court will send any
                                  notices to you at this mailing address.                                 notices to this mailing address.




                                  Number        Street                                                    Number        Street



                                  P.O. Box                                                                 P.O. Box



                                  City                                 State   Zip Code                   City                              State    Zip Code




6. Why you are choosing          Check one:                                                               Check one:
   this district to file for
                                   X      Over the last 180 days before filing this petition, I                   Over the last 180 days before filing this petition, I
   bankruptcy
                                          have lived in this district longer than in any other                    have lived in this district longer than in any other
                                          district.                                                               district.

                                          I have another reason. Explain.                                         I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                                 (See 28 U.S.C. § 1408.)




Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                               page      2
            Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                Desc
                                                          Main Document Page 3 of 49
 Debtor 1       Kristina           Ann                           Thorpe                         Case Number        (If known)
                First Name         Middle Name                   Last Name



 Part 2:       Tell the Court About Your Bankruptcy Case


 7. The chapter of the               Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for
      Bankruptcy Code you            Bankruptcy (Form B2010)). Also, go to the top of page 1 and check the appropriate box.
      are choosing to file
                                              Chapter 7
      under
                                              Chapter 11

                                              Chapter 12
                                      X       Chapter 13



 8. How you will pay the fee                  I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local
                                              court for more details about how you may pay. Typically, if you are paying the fee yourself,
                                              you may pay with cash, cashier’s check, or money order. If your attorney is submitting
                                              your payment on your behalf, your attorney may pay with a credit card or check with a
                                              pre-printed address.

                                      X       I need to pay the fee in installments. If you choose this option, sign and attach the Application
                                              for Indivisuals to Pay Your Filing Fee in Installments (Official Form 103A).


                                              I request that my fee be waived. (You may request this option only if you are filing for Chapter 7.
                                               By law, a judge may, but is not required to, waive your fee, and may do so only if your income
                                              is less than 150% of the official poverty line that applies to your family size and you are unable
                                              to pay the fee in installments). If you choose this option, you must fill out the Application to Have
                                              the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


 9.   Have you filed for
                                              No
      bankruptcy within
      the last 8 years?                  X    Yes.    District     Eastern District of TN        When    07/16/2019             Case number      19-12898
                                                                                                         MM/ DD/ YYYY

10. Are any bankruptcy
    cases pending or being               X    No
    filed by a spouse who
    is not filing this case                   Yes.    Debtor                                                                    Relationship to you

    with you, or by a
                                                      District                                   When                           Case number, if known
    business partner, or by
                                                                                                         MM/ DD/ YYYY



11. Do you rent your                          No.
                                      X              Go to line 12.
      residence?
                                              Yes.   Has your landlord obtained an eviction judgment against you?


                                                 X No.     Go to line 12.

                                                     Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                     this bankruptcy petition.




 Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                                       page   3
            Case 1:20-bk-12674-NWW                            Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                Desc
                                                              Main Document Page 4 of 49
 Debtor 1       Kristina              Ann                         Thorpe                            Case Number        (If known)
                First Name            Middle Name                 Last Name



Part 3:       Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor            X       No.   Go to Part 4.
     of any full- or part-time
                                                 Yes. Name and location of business
     business?

     A sole proprietorship is a
     business you operate as an
                                                       Name of business, if any
     individual, and is not a
     separate legal entity such as
     a corporation, partnership, or
                                                       Number      Street
     LLC.
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach it
     to this petition.                                 City                                                               State                Zip Code



                                                       Check the appropriate box to describe your business:

                                                              Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                              Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                              Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                              Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                              None of the above

                                         If you are filing under Chapter 11, the court must know whether you are a small business debtor or a debtor
13. Are you filing under
                                         choosing to proceed under Subchapter V so that it can set appropriate deadlines. If you indicate that you
     Chapter 11 of the                   are a small business debtor or you are choosing to proceed under Subchapter V, you must attach your
     Bankruptcy Code, and                most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or
     are you a small business            if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     debtor or a debtor as
                                         X No. I am not filing under Chapter 11.
     defined by 11 U.S.C. §
     1182(1)?                                   No. I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the
                                                    Bankruptcy Code.
     For a definition of small
     business debtor, see                       Yes. I am filing under Chapter 11, I am a small business debtor according to the definition in the Bankruptcy
     11 U.S.C. § 101(51D).                           Code, and I do not choose to proceed under Subchapter V of Chapter 11.
                                                Yes. I am filing under Chapter 11, I am a debtor according to the definition in § 1182(1) of the
                                                     Bankruptcy Code, and I choose to proceed under Subchapter V of Chapter 11.

Part 4:       Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14. Do you own or have any                  X    No
     property that poses or
     is alleged to pose a                         Yes. What is the hazard?

     threat of imminent and
     identifiable hazard to
     public health or safety?
     Or do you own any                                  If immediate attention is needed, why is it needed?
     property that needs


     For example, do you own
     perishable goods, or                               Where is the property?
     livestock that must be fed,                                                    Number          Street
     or a building that needs
     urgent repairs?



                                                                                    City                                                    State           Zip Code


 Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                        page   4
           Case 1:20-bk-12674-NWW                            Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                 Desc
                                                             Main Document Page 5 of 49
Debtor 1       Kristina               Ann                          Thorpe                             Case Number     (If known)
               First Name             Middle Name                  Last Name




Part 5:      Explain Your Efforts to Receive a Briefing About Credit Counseling

                                       About Debtor 1:                                                        About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
    you have received
    briefing about credit              You must check one:                                                    You must check one:
    counseling.                                                                                                     I received a briefing from an approved credit
                                       X I received a briefing from an approved credit
                                            counseling agency within the 180 days before I                          counseling agency within the 180 days before I
    The law requires that you               filed this bankruptcy petition, and I received a                        filed this bankruptcy petition, and I received a
    receive a briefing about credit         certificate of completion.                                              certificate of completion.
    counseling before you file for          Attach a copy of the certificate and the payment                        Attach a copy of the certificate and the payment
    bankruptcy. You must                    plan, if any, that you developed with the agency.                       plan, if any, that you developed with the agency.
    truthfully check one of the
    following choices. If you               I received a briefing from an approved credit                           I received a briefing from an approved credit
    cannot do so, you are not               counseling agency within the 180 days before I                          counseling agency within the 180 days before I
    eligible to file.                       filed this bankruptcy petition, but I do not have a                     filed this bankruptcy petition, but I do not have a
                                            certificate of completion.                                              certificate of completion.
    If you file anyway, the court
                                            Within 14 days after you file this bankruptcy petition,                 Within 14 days after you file this bankruptcy petition,
    can dismiss your case, you will
                                            you MUST file a copy of the certificate and payment                     you MUST file a copy of the certificate and payment
    lose whatever filing fee you
                                            plan, if any.                                                           plan, if any.
    paid, and your creditors can
    begin collection activities
                                            I certify that I asked for credit counseling                            I certify that I asked for credit counseling
    again.
                                            services from an approved agency, but was                               services from an approved agency, but was
                                            unable to obtain those services during the 7 days                       unable to obtain those services during the 7 days
                                            after I made my request, and exigent                                    after I made my request, and exigent
                                            circumstances merit a 30-day temporary waiver                           circumstances merit a 30-day temporary waiver
                                            of the requirement.                                                     of the requirement.

                                            To ask for a 30-day temporary waiver of the                             To ask for a 30-day temporary waiver of the
                                            requirement, attach a separate sheet explaining what                    requirement, attach a separate sheet explaining what
                                            efforts you made to obtain the briefing, why you were                   efforts you made to obtain the briefing, why you were
                                            unable to obtain it before you filed for bankruptcy, and                unable to obtain it before you filed for bankruptcy, and
                                            what exigent circumstances required you to file this                    what exigent circumstances required you to file this
                                            case.                                                                   case.

                                            Your case may be dismissed if the court is                              Your case may be dismissed if the court is
                                            dissatisfied with your reasons for not receiving a                      dissatisfied with your reasons for not receiving a
                                            briefing before you filed for bankruptcy.                               briefing before you filed for bankruptcy.
                                            If the court is satisfied with your reasons, you must                   If the court is satisfied with your reasons, you must
                                            still receive a briefing within 30 days after you file.                 still receive a briefing within 30 days after you file.
                                            You must file a certificate from the approved agency,                   You must file a certificate from the approved agency,
                                            along with a copy of the payment plan you developed,                    along with a copy of the payment plan you developed,
                                            if any. If you do not do so, your case may be                           if any. If you do not do so, your case may be
                                            dismissed.                                                              dismissed.
                                            Any extension of the 30-day deadline is granted only                    Any extension of the 30-day deadline is granted only
                                            for cause and is limited to a maximum of 15 days.                       for cause and is limited to a maximum of 15 days.



                                            I am not required to receive a briefing about                           I am not required to receive a briefing about
                                            credit counseling because of:                                           credit counseling because of:

                                                    Incapacity.     I have a mental illness or a mental                 Incapacity.     I have a mental illness or a mental
                                                                    deficiency that makes me incapable                                  deficiency that makes me incapable
                                                                    of realizing or making rational                                     of realizing or making rational
                                                                    decisions about finances.                                           decisions about finances.

                                                    Disability.     My physical disability causes me to                 Disability.     My physical disability causes me to
                                                                    be unable to participate in a briefing                              be unable to participate in a briefing
                                                                    in person, by phone, or through the                                 in person, by phone, or through the
                                                                    internet, even after I reasonably tried                             internet, even after I reasonably tried
                                                                    to do so.                                                           to do so.
                                                    Active duty.    I am currently on active military duty              Active duty.    I am currently on active military duty
                                                                    in a military combat zone.                                          in a military combat zone.
                                            If you believe you are not required to receive a briefing               If you believe you are not required to receive a briefing
                                            about credit counseling, you must file a motion for                     about credit counseling, you must file a motion for
                                            waiver of credit counseling with the court.                             waiver of credit counseling with the court.


Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                          page      5
            Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                  Desc
                                                          Main Document Page 6 of 49
 Debtor 1       Kristina           Ann                           Thorpe                           Case Number         (If known)
                First Name         Middle Name                   Last Name




Part 6:       Answer These Questions for Reporting Purposes

                                     16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as
16. What kinds of debts do                   "incurred by an individual primarily for a personal, family, or household purpose."
     you have?
                                                    No.   Go to line 16b.
                                              X     Yes. Go to line 17.

                                     16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                             money for a business or investment or through the operation of the business or investment.
                                                    No.   Go to line 16c.
                                                    Yes. Go to line 17.

                                     16c.    State the type of debts you owe that are not consumer debts or business debts.



17. Are you filing under             X      No.     I am not filing under Chapter 7. Go to line 18.
     Chapter 7?
                                            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative
     Do you estimate that after                  expenses are paid that funds will be available to distribute to unsecured creditors?
     any exempt property is
     excluded and                                         No

     administrative expenses                              Yes
     are paid that funds will be
     available for distribution
     to unsecured creditors?
18. How many creditors do            X      1-49                                       1,000-5,000                                       25,001-50,000
     you estimate that you                  50-99                                      5,001-10,000                                      50,001-100,000
     owe?                                   100-199                                    10,001-25,000                                     More than 100,000
                                            200-999

 19. How much do you                        $0-$50,000                                 $1,000,001-$10 million                            $500,000,001-$1 billion
     estimate your assets to                $50,001-$100,000                           $10,000,001-$50 million                           $1,000,000,001-$10 billion
     be worth?                       X      $100,001-$500,000                          $50,000,001-$100 million                          $10,000,000,001-$50 billion
                                            $500,001-$1 million                        $100,000,001-$500 million                         More than $50 billion


 20. How much do you                        $0-$50,000                                 $1,000,001-$10 million                            $500,000,001-$1 billion
     estimate your liabilities              $50,001-$100,000                           $10,000,001-$50 million                           $1,000,000,001-$10 billion
     to be?                          X      $100,001-$500,000                          $50,000,001-$100 million                          $10,000,000,001-$50 billion
                                            $500,001-$1 million                        $100,000,001-$500 million                         More than $50 billion

Part 7:        Sign Below

                                    I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.
 For you

                                    If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11, 12, or 13 of title
                                    11, United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.


                                    If no attorney represents me, and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                    document, I have obtained and read the notice required by 11 U.S.C. § 342(b).
                                    I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                    I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with
                                    a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                    18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                   û        /s/ Kristina Ann Thorpe
                                                                                                         û
                                         Signature of Debtor 1                                                   Signature of Debtor 2

                                         Executed on            10/09/2020                                       Executed on
                                                                MM / DD / YYYY                                                       MM / DD / YYYY


 Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                                             page   6
           Case 1:20-bk-12674-NWW                     Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                   Desc
                                                      Main Document Page 7 of 49
Debtor 1       Kristina         Ann                          Thorpe                          Case Number           (If known)
               First Name       Middle Name                  Last Name




                                 I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to
For your attorney, if you are    proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one               available under each chapter for which the person is eligible. I also certify that I have delivered to the debtor(s) the
                                 notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that I have no
If you are not represented       knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not
                                                                                                           Date
need to file this page.
                                  û     /s/ Richard L. Banks, #000617                                                            10/09/2020
                                       Signature of Attorney for Debtor                                                         MM /   DD / YYYY




                                       Richard L. Banks, #000617
                                       Printed name

                                       Richard Banks & Associates, P.C.
                                       Firm name

                                       P.O. Box 1515
                                       Number       Street




                                       Cleveland                                                            TN                    37364-1515
                                       City                                                                State                 Zip Code




                                       Contact phone         (423)479-4188                                 Email address        rbanks@rbankslawfirm.com



                                        000617                                                              TN
                                       Bar number                                                          State




Official Form 101                      Voluntary Petition for Individuals Filing for Bankruptcy                                                              page   7
   Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                   Desc
                                                 Main Document Page 8 of 49




  Notice Required by 11 U.S.C. § 342(b) for

  Individuals Filing for Bankruptcy (Form                                    2010)


                                                                             Chapter 7: Liquidation
    This notice is for you if:

         You are an individual filing for bankruptcy,                               $245.00      filing fee
         and
                                                                                     $75.00      administrative fee
                                                                            +        $15.00      trustee surcharge
          Your debts are primarily consumer debts.
                                                                                    $335.00      total fee
          Consumer debts are defined in 11 U.S.C.
          § 101(8) as "incurred by an individual
                                                                             Chapter 7 is for individuals who have financial
          primarily for a personal, family, or
                                                                             difficulty preventing them from paying their
          household purpose."
                                                                             debts and who are willing to allow their non-
                                                                             exempt property to be used to pay their
                                                                             creditors. The primary purpose of filing under
                                                                             chapter 7 is to have your debts discharged.
   The types of bankruptcy that
                                                                             The
   are available to individuals
                                                                             bankruptcy discharge relieves you after
   Individuals who meet the qualifications may                               bankruptcy from having to pay many of your
   file under one of four different chapters of                              pre-bankruptcy debts. Exceptions exist for
   the Bankruptcy Code:                                                      particular debts, and liens on property may still
                                                                             be enforced after discharge. For example, a
        Chapter 7           Liquidation
                                                                             creditor may have the right to foreclose a
        Chapter 11          Reorganization                                   home
                                                                             mortgage or repossess an automobile.
        Chapter 12          Voluntary repayment
                            plan for family farmers                          However, if the court finds that you have
                            or fishermen                                     committed certain kinds of improper conduct
                                                                             described in the Bankruptcy Code, the court
        Chapter 13          Voluntary repayment plan
                                                                             may deny your discharge.
                            for individuals with regular
                            income
                                                                             You should know that even if you file

   You should have an attorney review your
                                                                                   most taxes;
   decision to file for bankruptcy and the choice
   of chapter.                                                                     most student loans;
                                                                                   domestic support and property settlement
                                                                                   obligations;




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                           page 1
   Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                    Desc
                                                 Main Document Page 9 of 49




      most fines, penalties, forfeitures, and                               your income is more than the median income
      criminal restitution obligations; and                                 for your state of residence and family size,
      certain debts that are not listed in                                  depending on the results of the Means Test, the
      your bankruptcy papers.                                               U.S. trustee, bankruptcy administrator, or
                                                                            creditors can file a motion to dismiss your case
 You may also be required to pay debts                                      under § 707(b) of the Bankruptcy Code. If a
 arising from:                                                              motion is filed, the court will decide if your

      fraud or theft;                                                       case should be dismissed. To avoid dismissal,
                                                                            you may choose to proceed under another
     fraud or defalcation while acting in breach                            chapter of the Bankruptcy Code.
     of fiduciary capacity;
                                                                            If you are an individual filing for chapter 7
     intentional injuries that you inflicted; and
                                                                            bankruptcy, the trustee may sell your property
      death or personal injury caused by                                    to pay your debts, subject to your right to
      operating a motor vehicle, vessel, or                                 exempt the property or a portion of the
      aircraft while intoxicated from alcohol or                            proceeds from the sale of the property. The
      drugs.                                                                property, and the proceeds from property that
                                                                            your bankruptcy trustee sells or liquidates that
 If your debts are primarily consumer debts, the                            you are entitled to, is called exempt property.
 court can dismiss your chapter 7 case if it finds                          Exemptions may enable you to keep your
 that you have enough income to repay                                       home, a car, clothing, and household items or
 creditors a certain amount. You must file                                  to receive some of the proceeds if the property
 Chapter 7 Statement of Your Current Monthly                                is sold.
 Income (Official Form 122A-1) if you are an
 individual filing for bankruptcy under                                     Exemptions are not automatic. To exempt
 chapter 7. This form will determine your                                   property, you must list it on Schedule C: The
 current monthly income and compare whether                                 Property You Claim as Exempt (Official Form
 your income is more than the median income                                 106C). If you do not list the property, the
 that applies in your state.                                                trustee may sell it and pay all of the proceeds
                                                                            to your creditors.
 If your income is not above the median for
 your state, you will not have to complete the
 other chapter 7 form, the Chapter 7 Means                                  Chapter 11: Reorganization
 Test Calculation (Official Form 122A-2).
                                                                                  $1,167.00      filing fee
 If your income is above the median for your
                                                                             +      $550.00      administrative fee
 state, you must file a second form -the
                                                                                  $1,717.00      total fee
 Chapter 7 Means Test Calculation (Official
 Form 122A-2). The calculations on the form--                               Chapter 11 is often used for reorganizing a
 sometimes called the Means Test--deduct                                    business, but is also available to individuals.
 from your income living expenses and                                       The provisions of chapter 11 are too
 payments on certain debts to determine any                                 complicated to summarize briefly.
 amount available to pay unsecured creditors. If




Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                            page 2
   Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                        Desc
                                                Main Document Page 10 of 49

           Read These Important Warnings

         Because bankruptcy can have serious long-term financial and legal consequences, including loss of
         your property, you should hire an attorney and carefully consider all of your options before you file.
         Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
         and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
         properly and protect you, your family, your home, and your possessions.

         Although the law allows you to represent yourself in bankruptcy court, you should understand that
         many people find it difficult to represent themselves successfully. The rules are technical, and a
         mistake or inaction may harm you. If you file without an attorney, you are still responsible for knowing
         and following all of the legal requirements.

         You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
         necessary documents.

         Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
         bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
         fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up
         to




         Chapter 12: Reorganization                                                 Under chapter 13, you must file with the court

                            farmers or fishermen                                    a plan to repay your creditors all or part of the
                                                                                    money that you owe them, usually using your
                 $200.00     filing fee                                             future earnings. If the court approves your
          +       $75.00     administrative fee                                     plan, the court will allow you to repay your
                 $275.00     total fee                                              debts, as adjusted by the plan, within 3 years
                                                                                    or
         Similar to chapter 13, chapter 12 permits                                  5 years, depending on your income and other
         family farmers and fishermen to repay their                                factors.
         debts over a period of time using future
         earnings and to discharge some debts that are                              After you make all the payments under your
         not paid.                                                                  plan, many of your debts are discharged. The
                                                                                    debts that are not discharged and that you may

                                                                                         domestic support obligations,
          Chapter 13: Repayment plan for
                                                                                         most student loans,
                            individuals with regular
                            income                                                       certain taxes,

                                                                                         debts for fraud or theft,
                  $235.00     filing fee                                                 debts for fraud or defalcation while acting
          +        $75.00     administrative fee                                         in a fiduciary capacity,
                  $310.00     total fee
                                                                                         most criminal fines and restitution
                                                                                         obligations,
          Chapter 13 is for individuals who have regular
          income and would like to pay all or part of                                    certain debts that are not listed in your
          their debts in installments over a period of time                              bankruptcy papers,
          and to discharge some debts that are not paid.                                 certain debts for acts that caused death or
          You are eligible for chapter 13 only if your                                   personal injury, and
          debts are not more than certain dollar amounts
                                                                                         certain long-term secured debts.
          set forth in 11 U.S.C. § 109.



Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                            page 3
   Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                       Desc
                                                Main Document Page 11 of 49




                                                                                      A married couple may file a bankruptcy case
        Warning: File Your Forms on Time                                              together-called a joint case. If you file a joint
                                                                                      case and each spouse lists the same mailing
       Section 521(a)(1) of the Bankruptcy Code
       requires that you promptly file detailed information                           address on the bankruptcy petition, the
       about your creditors, assets, liabilities, income,                             bankruptcy court generally will mail you and
       expenses and general financial condition. The                                  your spouse one copy of each notice, unless
       court may dismiss your bankruptcy case if you do                               you file a statement with the court asking that
       not file this information within the deadlines set by                          each spouse receive separate copies.
       the Bankruptcy Code, the Bankruptcy Rules, and

                                                                                      Understand which services you
       For more information about the documents and
       their deadlines, go to:                                                        could receive from credit
       http://www.uscourts.gov/bkforms/bankruptcy_form                                counseling agencies
       s.html#procedure.
                                                                                      The law generally requires that you receive a
                                                                                      credit counseling briefing from an approved
                                                                                      credit counseling agency. 11 U.S.C. § 109(h).
       Bankruptcy crimes have serious                                                 If you are filing a joint case, both spouses must
       consequences                                                                   receive the briefing. With limited exceptions,
                                                                                      you must receive it within the 180 days before
            If you knowingly and fraudulently conceal
                                                                                      you file your bankruptcy petition. This briefing
            assets or make a false oath or statement
                                                                                      is usually conducted by telephone or on the
            under penalty of perjury-either orally or
                                                                                      Internet.
            in writing-in connection with a
            bankruptcy case, you may be fined,
                                                                                      In addition, after filing a bankruptcy case, you
            imprisoned, or both.
                                                                                      generally must complete a financial
                                                                                      management instructional course before you
            All information you supply in connection
                                                                                      can receive a discharge. If you are filing a joint
            with a bankruptcy case is subject to
                                                                                      case, both spouses must complete the course.
            examination by the Attorney General acting
            through the Office of the U.S. Trustee, the                               You can obtain the list of agencies approved to
            Office of the U.S. Attorney, and other                                    provide both the briefing and the instructional
            offices and employees of the U.S.                                         course from:
            Department of Justice.                                                    http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html



       Make sure the court has your                                                   In Alabama and North Carolina, go to:
                                                                                      http://www.uscourts.gov/FederalCourts/Bankruptcy/
       mailing address
                                                                                      BankruptcyResources/ApprovedCredit
       The bankruptcy court sends notices to the                                      AndDebtCounselors.aspx.
       mailing address you list on Voluntary Petition
       for Individuals Filing for Bankruptcy (Official                                If you do not have access to a computer, the
       Form 101). To ensure that you receive                                          clerk of the bankruptcy court may be able to
       information about your case, Bankruptcy                                        help you obtain the list.
       Rule 4002 requires that you notify the court of
       any changes in your address.


Notice Required by 11 U.S.C. U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                            page 4
                     Case 1:20-bk-12674-NWW                           Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                      Desc
                                                                     Main Document Page 12 of 49
 Fill in this information to identify your case and this filing:

 Debtor 1              Kristina                     Ann                   Thorpe
                       First Name                   Middle Name           Last Name

 Debtor 2
 (Spouse, if filing)   First Name                   Middle Name           Last Name


 United States Bankruptcy Court for the:                     Eastern District of Tennessee
                                                                                           (State)
 Case Number
 (If known)
                                                                                                                                                                    Check if this is an
                                                                                                                                                                    amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                               12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category
where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for
supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name
and case number (if known). Answer every question.


Part 1:              Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
                No. Go to Part 2.
          X     Yes. Where is the property?

                                                                                What is the property?       Check all that apply.
                                                                                                                                      Do not deduct secured claims or exemptions. Put the
                                                                                                                                      amount of any secured claims on Schedule D:
                                                                                 X    Single-family home
     1.1       2805 Co Rd 700                                                                                                         Creditors Who Have Claims Secured by Property.
                                                                                      Duplex or multi-unit building
              Street address, if available, or other description
                                                                                      Condominium or cooperative                      Current value of the              Current value of the
                                                                                      Manufactured or mobile home                     entire property?                  portion you own?

                                                                                 X    Land                                            $             176,300.00      $             176,300.00
                                                                                      Investment property
               Riceville                      TN           37370                      Timeshare                                       Describe the nature of your ownership
              City                        State         ZIP Code                                                                      interest (such as fee simple, tenancy by the
                                                                                      Other
                                                                                                                                      entireties, or a life estate), if known.
                                                                                Who is the owner of the property?            Check one.
                                                                                                                                          Tenants by the Entirety
                                                                                      Debtor 1 only
               McMinn
                                                                                      Debtor 2 only
              County                                                                                                                       Check if this is community property (see
                                                                                      Debtor 1 and Debtor 2 only                           instructions)
                                                                                 X    At least one of the debtors and another

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:

   If you own or have more than one, list here:
                                                                                What is the property?       Check all that apply.
                                                                                                                                      Do not deduct secured claims or exemptions. Put the
                                                                                      Single-family home                              amount of any secured claims on Schedule D:
     1.2                                                                                                                              Creditors Who Have Claims Secured by Property.
                                                                                      Duplex or multi-unit building
              Street address, if available, or other description
                                                                                      Condominium or cooperative                      Current value of the              Current value of the
                                                                                      Manufactured or mobile home                     entire property?                  portion you own?

                                                                                      Land                                            $                    0.00     $                   0.00
                                                                                      Investment property
                                                                                      Timeshare                                       Describe the nature of your ownership
              City                        State         ZIP Code                                                                      interest (such as fee simple, tenancy by the
                                                                                 X    Other Arrearage
                                                                                                                                      entireties, or a life estate), if known.
                                                                                Who is the owner of the property?            Check one.
                                                                                                                                          N/A
                                                                                      Debtor 1 only
                                                                                 X    Debtor 2 only
              County                                                                                                                       Check if this is community property (see
                                                                                      Debtor 1 and Debtor 2 only                           instructions)
                                                                                      At least one of the debtors and another

                                                                                Other information you wish to add about this item, such as local
                                                                                property identification number:

   Official Form 106A/B                                                         Schedule A/B: Property                                                                                page     1
                  Case 1:20-bk-12674-NWW                                         Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                                      Desc
                                                                                Main Document Page 13 of 49
 Debtor 1            Kristina                        Ann                              Thorpe                                     Case Number               (If known)
                     First Name                      Middle Name                         Last Name



 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages you                                                                                     176,300.00
      have attached for Part 1. Write that number here. ................................................................................................
                                                                                                                                                                                              $




Part 2:         Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you
own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3.    Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
             No
       X     Yes



       3.1      Make:                                                                 Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Pontiac
                                                                                                                                                                  amount of any secured claims on Schedule D:
                Model:                              Firebird                                  Debtor 1 only                                                       Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               1997                                                                                                          Current value of the             Current value of the
                                                                                       X      Debtor 1 and Debtor 2 only                                          entire property?                 portion you own?
                Approximate mileage:                 200,000
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                 $              2,000.00     $               2,000.00

                                                                                              Check if this is community property
                                                                                              (See instructions)


     If you own or have more than one, list here:

       3.2      Make:                                                                 Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Ford
                                                                                                                                                                  amount of any secured claims on Schedule D:
                Model:                              F-150                                     Debtor 1 only                                                       Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               2004                                                                                                          Current value of the             Current value of the
                                                                                       X      Debtor 1 and Debtor 2 only                                          entire property?                 portion you own?
                Approximate mileage:                 164,000
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                 $              1,000.00     $               1,000.00

                                                                                              Check if this is community property
                                                                                              (See instructions)




       3.3      Make:                                                                 Who is an owner of the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                    Nissan
                                                                                                                                                                  amount of any secured claims on Schedule D:
                Model:                              Quest                                     Debtor 1 only                                                       Creditors Who Have Claims Secured by Property.

                                                                                              Debtor 2 only
                Year:                               2008                                                                                                          Current value of the             Current value of the
                                                                                       X      Debtor 1 and Debtor 2 only                                          entire property?                 portion you own?
                Approximate mileage:                 156,000
                                                                                              At least one of the debtors and another
                Other information:                                                                                                                                 $              3,100.00     $               3,100.00

                                                                                              Check if this is community property
                                                                                              (See instructions)




4.     Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

       X     No
             Yes




     Official Form 106A/B                                                                       Schedule A/B: Property                                                                                           page     2
                  Case 1:20-bk-12674-NWW                                          Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                 Desc
                                                                                 Main Document Page 14 of 49
Debtor 1             Kristina                         Ann                              Thorpe                                    Case Number                (If known)
                     First Name                       Middle Name                        Last Name



    5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages you
                                                                                                                                                                         $                $6,100.00
       have attached for Part 2. Write that number here. ................................................................................................




Part 3:            Describe Your Personal and Household Items

                                                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?                                                                                        portion you own?
                                                                                                                                                                         Do not deduct secured claims
                                                                                                                                                                         or exemptions.

6     Household goods and furnishings
      Examples:          Major appliances, furniture, linens, china, kitchenware
            No.
                                           Household goods and furnishings
       X Yes. Describe.                                                                                                                                                      $             1,200.00
         ........
7     Electronics
      Examples:          Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                         collections; electronic devices including cell phones, cameras, media players, games
            No.
                                           Electroincs
       X Yes. Describe.                                                                                                                                                      $               180.00
         ........
8     Collectibles of value
      Examples:          Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or
                         baseball card collections; other collections, memorabilia, collectibles
            No.
                                           Books
       X Yes. Describe.                                                                                                                                                      $               200.00
         ........
9     Equipment for sports and hobbies
      Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and
                         kayaks; carpentry tools; musical instruments
            No.
                                           Musical instruments
       X Yes. Describe.                                                                                                                                                      $             2,000.00
         ........
10 Firearms
   Examples:             Pistols, rifles, shotguns, ammunition, and related equipment
       X No.
            Yes. Describe.                                                                                                                                                   $                  0.00
            ........
11 Clothes
   Examples:             Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No.
                                           Clothes
       X Yes. Describe.                                                                                                                                                      $               500.00
         ........
12 Jewelry
   Examples:             Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
            No.
                                           Jewelry
       X Yes. Describe.                                                                                                                                                      $               170.00
         ........
13 Non-farm animals
   Examples:    Dogs, cats, birds, horses
            No.
                                           Dog (1) Cats (2)
       X Yes. Describe.                                                                                                                                                      $                  0.00
         ........




     Official Form 106A/B                                                                        Schedule A/B: Property                                                                      page       3
                 Case 1:20-bk-12674-NWW                                                    Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                                            Desc
                                                                                          Main Document Page 15 of 49
Debtor 1           Kristina                               Ann                                   Thorpe                                             Case Number   (If known)
                   First Name                             Middle Name                              Last Name


14 Any other personal and household items you did not already list, including any health aids you did not list
   Examples:
    X No.
          Yes. Give specific                                                                                                                                                                                 $                    0.00
          information. .........

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for                                                                                           $               4,250.00
     Part 3. Write that number here. ...................................................................................................................



Part 4:          Describe Your Financial Assets

                                                                                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following?                                                                                                                                portion you own?
                                                                                                                                                                                                           Do not deduct secured claims
                                                                                                                                                                                                           or exemptions.

16. Cash
    Examples:            Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
      X No.
           Yes...............................................................................................................................................          Cash: .......................          $                   0.00
17. Deposits of money
    Examples:            Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and
                         other similar institutions. If you have multiple accounts with the same institution, list each.
           No.
     X      Yes............                                                                        Institution name:

                                             17.1 Checking account:                                Simmons                                                                                                    $                350.00

                                             17.2 Checking account:                                TVFCU                                                                                                      $                  30.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples:            Bond funds, investment accounts with brokerage firms, money market accounts
     X No.
            Yes............                    Institution or issuer name:

                                                                                                                                                                                                              $                   0.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC,
    partnership, and joint venture
     X No.
            Yes. Give specific                 Name of entity:                                                                                                      % of ownership:
            information about
            them. .............

                                                                                                                                                                                            0.0        %       $                  0.00
20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Examples:            Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders. Non-negotiable
                         instruments are those you cannot transfer to someone by signing or delivering them.
     X No.
            Yes. Give specific                 Issuer name:
            information about
            them. .............

                                                                                                                                                                                                              $                   0.00
21. Retirement or pension accounts
    Examples:            Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     X No.
            Yes. List each                     Type of account:                                    Institution name:
            account separately..

                                                                                                                                                                                                                 $                0.00




  Official Form 106A/B                                                                                      Schedule A/B: Property                                                                                             page       4
               Case 1:20-bk-12674-NWW                             Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                           Desc
                                                                 Main Document Page 16 of 49
Debtor 1          Kristina                 Ann                        Thorpe                            Case Number      (If known)
                  First Name               Middle Name                 Last Name

22. Security deposits and prepayments
    Examples:         Your share of all unused deposits you have made so that you may continue service or use from a company Examples:
                      Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
     X No.
           Yes............                                     Institution name or individual:

                                                                                                                                                       $                   0.00
23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
     X No.
           Yes............          Issuer name and description:

                                                                                                                                                      $                    0.00
24. Interests in an education IRA as defined in 26 U.S.C. 530(b)(1) or under a qualified state tuition plan as defined in 26 U.S.C.
    529(b)(1).
     X No.
           Yes............          Institution name and description. Separately file the records of any interests. 11 U.S.C § 521(c).

                                                                                                                                                      $                    0.00
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for
    your benefit
     X No.
           Yes. Give specific information about them. .............

                                                                                                                                                      $                    0.00

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples:         Internet domain names, websites, proceeds from royalties and licensing agreements
     X No.
           Yes. Give specific information about them. .............

                                                                                                                                                      $                    0.00

27. Licenses, franchises, and other general intangibles
    Examples:         Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
     X No.
           Yes. Give specific information about them. .............

                                                                                                                                                      $                    0.00

Money or property owed to you?                                                                                                                    Current value of the
                                                                                                                                                  portion you own?
                                                                                                                                                  Do not deduct secured claims
                                                                                                                                                  or exemptions.

28. Tax refunds owed to you
     X No.
           Yes. Give specific information about them, including whether you already filed the returns and the tax years............

                                                                                                                                                      $                   0.00

29. Family support
    Examples:         Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
     X No.
           Yes. Give specific information........

                                                                                                                                                      $                   0.00




  Official Form 106A/B                                                         Schedule A/B: Property                                                                  page       5
                Case 1:20-bk-12674-NWW                                              Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                             Desc
                                                                                   Main Document Page 17 of 49
Debtor 1           Kristina                           Ann                               Thorpe                                        Case Number          (If known)
                   First Name                         Middle Name                          Last Name

30. Other amounts someone owes you
    Examples:          Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation, Social
                       Security benefits; unpaid loans you made to someone else
     X No.
           Yes. Give specific information........

                                                                                                                                                                           $                   0.00

31. Interests in insurance policies
    Examples:          Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
     X No.
           Yes. Name the                   Company name:                                                                               Beneficiary:                     Surrender or refund value:
           insurance company
           of each policy and
           list its value....

                                                                                                                                                                           $                   0.00
32. Any interest in property that is due you from someone who has died
                       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
                       property because someone has died
     X No.
           Yes. Give specific information........

                                                                                                                                                                           $                   0.00

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples:          Accidents, employment disputes, insurance claims, or rights to sue
     X No.
           Yes. Describe each claim.............

                                                                                                                                                                           $                   0.00

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
     X No.
           Yes. Describe each claim.............

                                                                                                                                                                           $                   0.00

35. Any financial assets you did not already list
     X No.
           Yes. Give specific information........

                                                                                                                                                                           $                   0.00


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for                                                        $                 380.00
     Part 4. Write that number here. ...................................................................................................................



Part 5:         Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.


37. Do you own or have any legal or equitable interest in any business-related property?
    X No. Go to Part 6.                                                                                                                                                 Current value of the
                                                                                                                                                                        portion you own?
          Yes. Go to line 38.
                                                                                                                                                                        Do not deduct secured claims
                                                                                                                                                                        or exemptions.




  Official Form 106A/B                                                                             Schedule A/B: Property                                                                   page       6
                   Case 1:20-bk-12674-NWW                                                Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                    Desc
                                                                                        Main Document Page 18 of 49
Debtor 1              Kristina                            Ann                                 Thorpe                                        Case Number                 (If known)
                      First Name                          Middle Name                           Last Name


                   Describe Any Farm- and Commercial-Related Property You Own or Have an Interest In.
Part 6:
                   If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any business-related property?
      X No. Go to Part 7.                                                                                                                                                            Current value of the
                                                                                                                                                                                     portion you own?
            Yes. Go to line 47.
                                                                                                                                                                                     Do not deduct secured claims
                                                                                                                                                                                     or exemptions.



Part 7:
                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
      Examples:            Season tickets, country club membership
       X No.
             Yes. Give specific
             information ..........

Part 8:          List the Totals of Each Part of this Form


                                                                                                                                                                                      $             176,300.00
55. Part 1: Total real estate, line 2......................................................................................................................................

56. Part 2: Total vehicles, line 5                                                                                       $                     6,100.00

57. Part 3: Total personal and household items, line 15                                                                  $                   $4,250.00

58. Part 4: Total financial assets, line 36                                                                              $                      $380.00

59. Part 5: Total business-related property, line 45                                                                     $                          $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                            $                          $0.00

61. Part 7: Total other property not listed, line 54                                                                +    $                          $0.00


62. Total personal property. Add lines 56 through 61 .....................                                               $                 $10,730.00 Copy personal property total                   10,730.00
                                                                                                                                                                                     +$

63. Total of all property on Schedule A/B. Add line 55 + line 62. ....................................................................................                                $             187,030.00




   Official Form 106A/B                                                                                  Schedule A/B: Property                                                                          page       7
                   Case 1:20-bk-12674-NWW                          Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                Desc
                                                                  Main Document Page 19 of 49
 Fill in this information to identify your case and this filing:

 Debtor 1              Kristina                   Ann                  Thorpe
                       First Name                 Middle Name          Last Name

 Debtor 2
 (Spouse, if filing)   First Name                 Middle Name          Last Name


 United States Bankruptcy Court for the:                  Eastern District of Tennessee
                                                                                            (State)
 Case Number
 (If known)
                                                                                                                                                             Check if this is an
                                                                                                                                                             amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions -- such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds -- may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.



Part 1:            Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
         X      You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
                You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)




 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

      Brief description of the property and line on               Current value of the                Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                       portion you own
                                                                  Copy the value from                 Check only one box for each exemption.
                                                                  Schedule A/B

      Brief
                              1997 Pontiac Firebird                $          2,000.00                X    $         2,000.00                      TCA § 26-2-103
      description:

      Line from                                                                                            100% of fair market value, up to
      Schedule A/B:                 3                                                                      any applicable statutory limit


      Brief
                              2004 Ford F-150                      $          1,000.00                X    $         1,000.00                      TCA § 26-2-103
      description:

      Line from                                                                                            100% of fair market value, up to
      Schedule A/B:                 3                                                                      any applicable statutory limit


      Brief
                              Books                                $               200.00             X    $          200.00                       TCA § 26-2-103
      description:

      Line from                                                                                            100% of fair market value, up to
      Schedule A/B:                 8                                                                      any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
       X      No
              Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

                       No
                       Yes

   Official Form 106C                                                        Schedule C: The Property You Claim as Exempt                                            page   1 of    2
            Case 1:20-bk-12674-NWW                          Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                        Desc
                                                           Main Document Page 20 of 49
Debtor 1      Kristina                       Ann               Thorpe                        Case Number         (If known)
              First Name                     Middle Name         Last Name


Part 2:     Additional Page

    Brief description of the property and line on          Current value of the        Amount of the exemption you claim        Specific laws that allow exemption
    Schedule A/B that lists this property                  portion you own
                                                           Copy the value from         Check only one box for each exemption.
                                                           Schedule A/B

    Brief
                       Clothes                             $                 500.00     X    $          500.00                      TCA § 26-2-104
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:           11

    Brief
                       Electroincs                         $                 180.00     X    $          180.00                      TCA § 26-2-103
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:            7

    Brief
                       House and 7 acres                   $         176,300.00         X    $       25,000.00                      TCA § 26-2-301(f)
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:            1

    Brief
                       Household goods and furnishings     $             1,200.00       X    $        1,200.00                      TCA § 26-2-103
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:            6

    Brief
                       Jewelry                             $                 170.00     X    $          170.00                      TCA § 26-2-103
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:           12

    Brief
                       Musical instruments                 $             2,000.00       X    $        2,000.00                      TCA § 26-2-103
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:            9

    Brief
                       Simmons                             $                 350.00     X    $          350.00                      TCA § 26-2-103
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:           17

    Brief
                       TVFCU                               $                  30.00     X    $           30.00                      TCA § 26-2-103
    description:
                                                                                             100% of fair market value, up to
    Line from                                                                                any applicable statutory limit
    Schedule A/B:           17




  Official Form 106C                                                    Schedule C: The Property You Claim as Exempt                                  page   2 of    2
                   Case 1:20-bk-12674-NWW                              Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                 Desc
                                                                      Main Document Page 21 of 49
 Fill in this information to identify your case:

 Debtor 1              Kristina                   Ann                       Thorpe
                       First Name                 Middle Name               Last Name

 Debtor 2
 (Spouse, if filing)   First Name                 Middle Name               Last Name


 United States Bankruptcy Court for the:                  Eastern District of Tennessee
                                                                                              (State)
 Case Number
 (If known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                           12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).
 1. Do any creditors have claims secured by your property?
                 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           X     Yes. Fill in all of the information below.

Part 1:            List All Secured Claims
                                                                                                                               Column A                   Column B                Column C
        List all secured claims. If a creditor has more than one secured claim, list the creditor separately for
                                                                                                                               Amount of claim            Value of collateral     Unsecured
 2. each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much
                                                                                                                               Do not deduct the          that supports this      portion
        as possible, list the claims in alphabetical order according to the creditor's name.                                   value of collateral                                If any
                                                                                                                                                          claim
 2.1                                                            Describe the property that secures the claim:                  $        137,615.00 $              176,300.00 $              0.00
        Specialized Loan Servicing LLC
        Creditor's Name                                         House and 7 acres
        8742 Lucent Blvd, Suite 300
        Number          Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                     Contingent
        Highlands Ranch                 CO     80129                 Unliquidated
        City                         State   ZIP Code
                                                                     Disputed
    Who owes the debt? Check one.
       X       Debtor 1 only                                    Nature of lien. Check all that apply.
               Debtor 2 only                                     X   An agreement you made (such as mortgage or secured car
               Debtor 1 and Debtor 2 only                            loan)
                                                                     Statutory lien (such as tax lien, mechanic's lien)
               At least one of the debtors and another
                                                                     Judgment lien from a lawsuit
               Check if this claim relates to a
               community debt                                        Other (including a right to offset)

       Date debt was incurred                                   Last 4 digits of account number            8    4 0    9
 2.2                                                            Describe the property that secures the claim:                  $          14,530.00       $              0.00 $       14,530.00
        Specialized Loan Servicing LLC
        Creditor's Name                                         Arrearage
        8742 Lucent Blvd, Suite 300
        Number          Street
                                                                As of the date you file, the claim is: Check all that apply.
                                                                     Contingent
        Highlands Ranch                 CO     80129                 Unliquidated
        City                         State   ZIP Code
                                                                     Disputed
    Who owes the debt? Check one.
       X       Debtor 1 only                                    Nature of lien. Check all that apply.
               Debtor 2 only                                     X   An agreement you made (such as mortgage or secured car
               Debtor 1 and Debtor 2 only                            loan)
                                                                     Statutory lien (such as tax lien, mechanic's lien)
               At least one of the debtors and another
                                                                     Judgment lien from a lawsuit
               Check if this claim relates to a
               community debt                                        Other (including a right to offset)

       Date debt was incurred                                   Last 4 digits of account number

    Add the dollar value of your entries in Column A on this page. Write that number here:                                         $                 152,145.00
    If this is the last page of your form, add the dollar value totals from all pages.
    Write that number here:                                                                                          $                               152,145.00
   Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                               page      1 of   1
                   Case 1:20-bk-12674-NWW                           Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                      Desc
                                                                   Main Document Page 22 of 49
 Fill in this information to identify your case:

 Debtor 1              Kristina                Ann                       Thorpe
                       First Name              Middle Name               Last Name

 Debtor 2
 (Spouse, if filing)   First Name              Middle Name               Last Name


 United States Bankruptcy Court for the:                 Eastern District of Tennessee
                                                                                          (State)
 Case Number
 (If known)
                                                                                                                                                                 Check if this is an
                                                                                                                                                                 amended filing
Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                      12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on                  Schedule A/B:
Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property . If more space is needed,
copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of any
additional pages, write your name and case number (if known).

Part 1:            List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
     X No. Go to Part 2.
                Yes.
       List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each
 2.
       claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority
       amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority unsecured claims, fill
       out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                          Total claim            Priority          Nonpriority
                                                                                                                                                                 amount            amount

Part 2:            List All of Your NONPRIORITY Unsecured Claims

 3. Do any creditors have nonpriority unsecured claims against you?
                 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           X     Yes

 4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one priority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If
       more than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than four priority unsecured claims fill out the Continuation
       Page of Part 2.

                                                                                                                                                                                 Total claim

 4.1                                                                                        Last 4 digits of account number                                                 $           2,500.00
        CashNet USA
       Nonpriority Creditor's Name
                                                                                            When was the debt incurred?
        175 West Jackson, Ste 1000
       Number            Street

                                                                                            As of the date you file, the claim is: Check all that apply.
        Chicago                                      IL           60604
                                                                                                    Contingent
       City                                      State       ZIP Code
                                                                                                    Unliquidated
      Who incurred the debt? Check one.
           Debtor 1 only                                                                            Disputed
           Debtor 2 only
                                                                                            Type of NONPRIORITY unsecured claim:
       X Debtor 1 and Debtor 2 only
               At least one of the debtors and another                                              Student Loans

               Check if this claim is for a community debt                                          Obligations arising out of a separation agreement or divorce that
                                                                                                    you did not report as priority claims
      Is the claim subject to offset?
                                                                                                    Debts to pension or profit-sharing plans, and other similar debts
       X       No
               Yes                                                                           X Other. Specify         Personal loan




  Official Form 106E/F                                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                       page   1 of    4
                Case 1:20-bk-12674-NWW                           Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                 Desc
                                                                Main Document Page 23 of 49
Debtor 1           Kristina                Ann                        Thorpe                       Case Number         (If known)
                   First Name              Middle Name                 Last Name


4.2                                                                                    Last 4 digits of account number              1   6 2   6                  $          14,981.00
      Santander Consumer USA, Inc.
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      1601 Elm Street, Suite 800
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Dallas                                      TX           75201
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
   X Debtor 1 only                                                                          Disputed
       Debtor 2 only
       Debtor 1 and Debtor 2 only                                                      Type of NONPRIORITY unsecured claim:

             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       2008 Nissan Quest

4.3                                                                                    Last 4 digits of account number                                           $                 0.00
      Shapiro & Ingle, LLP
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      10130 Perimeter Pkwy, Suite 400
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Charlotte                                   NC           28216
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Foreclosure Trustee

4.4                                                                                    Last 4 digits of account number              3   4 9   0                  $            192.11
      SpeedyRapid Cash
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      P.O. Box 780408
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Wichita                                     KS           67278
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
       Debtor 1 only                                                                        Disputed
       Debtor 2 only
                                                                                       Type of NONPRIORITY unsecured claim:
   X Debtor 1 and Debtor 2 only
             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       Personal loan




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              page   2 of    4
                Case 1:20-bk-12674-NWW                           Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                 Desc
                                                                Main Document Page 24 of 49
Debtor 1           Kristina                Ann                        Thorpe                       Case Number         (If known)
                   First Name              Middle Name                 Last Name


4.5                                                                                    Last 4 digits of account number              5   5 8   5                  $           3,646.47
      Wells Fargo Bank dba Wells Fargo Auto
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?
      PO Box 130000
      Number         Street

                                                                                       As of the date you file, the claim is: Check all that apply.
      Raleigh                                     NC           27605
                                                                                            Contingent
      City                                    State        ZIP Code
                                                                                            Unliquidated
  Who incurred the debt? Check one.
   X Debtor 1 only                                                                          Disputed
       Debtor 2 only
       Debtor 1 and Debtor 2 only                                                      Type of NONPRIORITY unsecured claim:

             At least one of the debtors and another                                        Student Loans

             Check if this claim is for a community debt                                    Obligations arising out of a separation agreement or divorce that
                                                                                            you did not report as priority claims
  Is the claim subject to offset?
                                                                                            Debts to pension or profit-sharing plans, and other similar debts
      X      No
             Yes                                                                       X Other. Specify       * Not scheduled by client *




 Official Form 106E/F                                                 Schedule E/F: Creditors Who Have Unsecured Claims                                              page   3 of   4
            Case 1:20-bk-12674-NWW                              Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                Desc
                                                               Main Document Page 25 of 49
Debtor 1       Kristina                     Ann                    Thorpe                         Case Number       (If known)
               First Name                   Middle Name              Last Name

Part 4:     Add the Amounts for Each Type of Unsecured Claim

 6.   Total the amounts of certain types of unsecured claims. This information is for statistical reproting purposes only. 28 U.S.C. § 159.
      Add the amounts for each type of unsecured claim.




                                                                                                      Total claim



                     6a. Domestic support obligations                                       6a.       $                          0.00
Total claims
from Part 1
                    6b. Taxes and certain other debts you owe the                           6b.       $                          0.00
                            government

                    6c. Claims for death or personal injury while you were                  6c.       $                          0.00
                            intoxicated

                    6d. Other. Add all other priority unsecured claims.                     6d. + $                              0.00
                            Write that amount here.



                    6e. Total. Add lines 6a through 6d.                                     6e.       $                          0.00




                                                                                                      Total claim


                    6f. Student loans                                                       6f.       $                          0.00
Total claims
from Part 2         6g. Obligations arising out of a separation agreement
                            or divorce that you did not report as priority claims
                                                                                            6g.       $                          0.00


                    6h. Debts to pension or profit-sharing plans, and other                 6h.       $                          0.00
                            similar debts


                    6i.     Other. Add all other nonpriority unsecured claims.              6i.     + $                     21,319.58
                            Write that amount here.



                    6j.     Total. Add lines 6f through 6i.                                 6j.       $                     21,319.58




  Official Form 106E/F                                             Schedule E/F: Creditors Who Have Unsecured Claims                            page   4 of   4
                   Case 1:20-bk-12674-NWW                          Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                              Desc
                                                                  Main Document Page 26 of 49
 Fill in this information to identify your case:

 Debtor 1              Kristina               Ann                       Thorpe
                       First Name             Middle Name               Last Name

 Debtor 2
 (Spouse, if filing)   First Name             Middle Name               Last Name


 United States Bankruptcy Court for the:              Eastern District of Tennessee
                                                                                         (State)
 Case Number
 (If known)
                                                                                                                                                           Check if this is an
                                                                                                                                                           amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write
your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
     X No. Check this box and file this form with the court with your other schedules. You have nothing else to report ont his form.
                Yes. Filll in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).


 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example,
       rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.




       Person or campany with whom you have the contract or lease                                            State what the contract or lease is for



 2.1
        Name


        Number                      Street


        City                                         State       ZIP Code




  Official Form 106G                                                 Schedule G: Executory Contracts and Unexpired Leases                                           page   1 of    1
                    Case 1:20-bk-12674-NWW                                Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                Desc
                                                                         Main Document Page 27 of 49
 Fill in this information to identify your case:

 Debtor 1              Kristina                   Ann                            Thorpe
                       First Name                 Middle Name                    Last Name

 Debtor 2
 (Spouse, if filing)   First Name                 Middle Name                    Last Name


 United States Bankruptcy Court for the:                   Eastern District of Tennessee
                                                                                                  (State)
 Case Number
 (If known)
                                                                                                                                                                  Check if this is an
                                                                                                                                                                  amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                       12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and
number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case
number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
     X No
               Yes

 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
      California, Idaho, Louisiana, Nevada, New Mexico, Peurto Rico, Texas, Washington, and Wisconsin.)
        X      No. Go to line 3.
               Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

                X      No
                       Yes. In which community state or territory did you live?                                . Fill in the name and current address of that person.


                       Name of your spouse, former spouse, or legal equivalent



                       Number          Street


                       City                                     State               Zip Code



 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D
      (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or
      Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                              Column 2: The creditor to whom you owe the debt

                                                                                                                            Check all schedules that apply:

3.1                                                                                                                          Schedule D, line
        Name
                                                                                                                             Schedule E/F, Line

        Number                      Street                                                                                   Schedule G, Line

        City                                                     State                       ZIP Code




   Official Form 106H                                                                  Schedule H: Your Codebtors                                                         page   1 of    1
          Case 1:20-bk-12674-NWW                             Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                             Desc
                                                            Main Document Page 28 of 49

  Fill in this information to identify your case:

  Debtor 1               Kristina             Ann                        Thorpe
                         First Name           Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)    First Name           Middle Name                Last Name


  United States Bankruptcy Court for the:            Eastern District of Tennessee
  Case Number
  (If known)                                                                                                             Check if this is:

                                                                                                                                An amended filing
                                                                                                                                A supplement showing post-petition
Official Form 106I                                                                                                              chapter 13 income as of the following date:


Schedule I: Your Income                                                                                                           MM / DD / YYYY
                                                                                                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying
correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are
separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to
this form. On the top of any additional pages, write your name and case number (if known). Answer every question.



 Part 1:                Describe Employment

    Fill in your employment                                                          Debtor 1                                                  Debtor 2 or non-filing spouse
    information.

    If you have more than one job,
    attach a separate page with                    Employment status               X      Employed                                             X       Employed
    information about additional                                                          Not employed                                                 Not employed
    employers.

    Include part-time, seasonal, or
    self-employed work.                            Occupation                      Part Time Associate

    Occupation may include student
    or homemaker, if it applies.
                                                   Employer's name                 Staples                                                     Self Employed

                                                   Employer's address              500 Staples Drive




                                                                                   Framingham, MA 017024474
                                                                                       City          State         ZIP Code                     City            State     ZIP Code


                                            How long employed there?

 Part 2:                Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

                                                                                                                   For Debtor 1           For Debtor 2 or
                                                                                                                                          non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
     deductions). If not paid monthly, calculate what the monthly wage would be.                     2.        $              1,460.75     $             2,500.00
 3. Estimate and list monthly overtime pay.                                                          3.      + $                  0.00   + $                 0.00
 4. Calculate gross income. Add line 2 + line 3.                                                     4.        $              1,460.75     $            2,500.00


Official Form 106I                                                         Schedule I: Your Income                                                                           page 1
          Case 1:20-bk-12674-NWW                                                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                            Desc
                                                                                       Main Document Page 29 of 49
Debtor 1         Kristina                                       Ann                              Thorpe                                Case Number      (If known)
                 First Name                                     Middle Name                      Last Name


                                                                                                                                              For Debtor 1              For Debtor 2 or
                                                                                                                                                                        non-filing spouse
   Copy line 4 here ................................................................................................               4.     $           1,460.75          $           2,500.00

5. List all payroll deductions:
   5a. Tax, Medicare, and Social Security deductions                                                                              5a.     $            160.67           $               0.00
   5b. Mandatory contributions for retirement plans                                                                               5b.     $              0.00           $               0.00
   5c. Voluntary contributions for retirement plans                                                                               5c.     $              0.00           $               0.00
   5d. Required repayments of retirement fund loans                                                                               5d.     $              0.00           $               0.00
   5e. Insurance                                                                                                                  5e.     $              0.00           $               0.00
   5f. Domestic support obligations                                                                                               5f.     $              0.00           $               0.00
   5g. Union dues                                                                                                                 5g.     $              0.00           $               0.00
   5h. Other deductions. Specify:                                                                                                 5h.     $              0.00           $               0.00


6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f + 5g + 5h.                                                   6.      $            160.67           $             $0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                            7.      $          1,300.08           $          2,500.00

8. List all other income regularly received:
   8a. Net income from rental property and from operating a business,
       profession, or farm
         Attach a statement for each property and business showing gross
         receipts, ordinary and necessary business expenses, and the total
         monthly net income.                                                                                                      8a.     $              0.00           $               0.00
   8b. Interest and dividends                                                                                                     8b.     $              0.00           $               0.00
   8c. Family support payments that you, a non-filing spouse, or a dependent
       regularly receive
       Include alimony, spousal support, child support, maintenance, divorce
       settlement, and property settlement.                                                                                       8c.     $              0.00           $               0.00
   8d. Unemployment compensation                                                                                                  8d.     $              0.00           $               0.00
   8e. Social security                                                                                                            8e.     $              0.00           $               0.00
   8f. Other government assistance that you regularly receive
       Include cash assistance and the value (if known) of any non-cash assistance
       that you receive, such as food stamps (benefits under the Supplemental
       Nutrition Assistance Program) or housing subsidies.
       Specify:                                                                                                                   8f.     $              0.00           $               0.00
   8g. Pension or retirement income                                                                                               8g.     $              0.00           $               0.00
   8h. Other monthly income. Specify:                                                                                             8h. + $                0.00 + $                       0.00
                                                                                                                                                         0.00
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                                          9. $                      0.00           $           0.00

10. Calculate monthly income. Add line 7 +line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 1                                                  10. $               1,300.08      +       $       2,500.00      =            $3,800.08
11. State all other regular contributions to the expenses that you list in Schedule J.
   Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
   other friends or relatives.
   Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
   Specify:                                                                                                                                                                                 11. + $                    0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
   Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                                       12.                   3,800.08
                                                                                                                                                                                                      Combined
                                                                                                                                                                                                      monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     X No.
         Yes. Explain:

Official Form 106I                                                                                           Schedule I: Your Income                                                                     page 2
             Case 1:20-bk-12674-NWW                                  Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                           Desc
                                                                    Main Document Page 30 of 49


  Fill in this information to identify your case:

  Debtor 1              Kristina                 Ann                          Thorpe
                        First Name               Middle Name                  Last Name                          Check if this is:
  Debtor 2
                                                                                                                      An amended filing
  (Spouse, if filing)   First Name               Middle Name                  Last Name

                                                                                                                      A supplement showing post-petition chapter 13
  United States Bankruptcy Court for the:               Eastern District of Tennessee                                 income as of the following date:
  Case Number
  (If known)
                                                                                                                        MM / DD / YYYY


 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                                  12/15

 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
 If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known).
 Answer every question.


 Part 1:                Describe Your Household

 1. Is this a joint case?
       X      No. Go to line 2.
              Yes. Does Debtor 2 live in a separate household?

                              No.
                              Yes. Debtor 2 must file a separate Schedule J.

 2. Do you have dependents?                                    No
                                                                                                        Depedent's relationship to         Dependent's     Does dependent live
      Do not list Debtor 1 and                           X     Yes. Fill out this information for       Debtor 1 or Debtor 2               age             with you?
      Debtor 2.                                                each dependent........................
                                                                                                                                                                   No
      Do not state the dependents'                                                                      Daughter                           18
                                                                                                                                                             X     Yes
      names.
                                                                                                                                                                   No
                                                                                                        Son                                15
                                                                                                                                                             X Yes
                                                                                                                                                                   No
                                                                                                        Son                                10                      Yes
                                                                                                                                                             X
                                                                                                                                                                   No
                                                                                                        Son                                4                       Yes
                                                                                                                                                             X
                                                                                                                                                                   No
                                                                                                                                                                   Yes

 3. Do your expenses include                                   No
                                                        X
    expenses of people other than
    yourself and your dependents?                              Yes

 Part 2:                Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses
 as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.


 Include expenses paid for with non-cash government assistance if you know the value
 of such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                                          Your expenses

 4.   The rental or home ownership expenses for your residence. Include first mortgage payments and any
      rent for the ground or lot.                                                                                                    4.        $                   $0.00
      If not included in line 4:
                                                                                                                                     4a.       $                   $0.00
      4a. Real estate taxes

                                                                                                                                     4b.       $                   $0.00
      4b. Property, homeowner's, or renter's insurance

                                                                                                                                     4c.       $                   $0.00
      4c. Home maintenance, repair, and upkeep expenses

      4d. Homeowner's association or condominium dues                                                                                4d.       $                   $0.00


Official Form 106J                                                                ScheduleJ: Your Expenses                                                                 page     1
           Case 1:20-bk-12674-NWW                    Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                     Desc
                                                    Main Document Page 31 of 49

Debtor 1     Kristina                 Ann               Thorpe                          Case Number   (If known)
             First Name               Middle Name       Last Name



                                                                                                                             Your expenses


 5.   Additional mortgage payments for your residence, such as home equity                                               $                     0.00
                                                                                                                   5.

 6.   Utilities:
      6a. Electricity, heat, natural gas                                                                           6a.   $                   100.00
                                                                                                                   6b.   $                     0.00
      6b. Water, sewer, garbage collection
      6c. Telephone, cell phone, Internet, satellite, and cable services                                           6c.   $                   293.00
      6d. Other. Specify:                                                                                          6d.   $                     0.00


 7.   Food and housekeeping supplies                                                                               7.    $                   750.00
 8.   Childcare and children's education costs                                                                     8.    $                     0.00
 9.   Clothing, laundry, and dry cleaning                                                                          9.    $                   100.00
 10. Personal care products and services                                                                           10.   $                   100.00
 11. Medical and dental expenses                                                                                   11.   $                     0.00
 12. Transportation. Include gas, maintenance, bus or train fare.                                                  12.   $                   150.00
      Do not include car payments.
                                                                                                                   13.   $                     0.00
 13. Entertainment, clubs, recreation, newspapers, magazines, and books
 14. Charitable contributions and religious donations
                                                                                                                   14.   $                     0.00

 15. Insurance.
      Do not include car payments insurance deducted from your pay or included in lines 4 or 20.
      15a. Life Insurance                                                                                          15a. $                      0.00
      15b. Health Insurance                                                                                        15b. $                      0.00
      15c. Vehicle Insurance                                                                                       15c. $                     85.00
      15d. Other Insurance. Specify:                                                                               15d. $                      0.00


 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

      Specify:                                                                                                     16.   $                     0.00

 17. Installment or lease payments:

      17a. Car payments for Vehicle 1                                                                              17a. $                      0.00
      17b. Car payments for Vehicle 2                                                                              17b. $                      0.00
      17c. Other. Specify:                                                                                         17c. $                      0.00
      17d. Other. Specify:                                                                                         17d. $                      0.00

 18. Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).                              18.   $                     0.00

 19. Other payments you make to support others who do not live with you.
                                                                                                                   19.   $                     0.00
      Specify:

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income

      20a. Mortgages on other property                                                                             20a. $                      0.00
      20b. Real estate taxes                                                                                       20b. $                      0.00
      20c. Property, homeowner's, or renter's insurance                                                            20c. $                      0.00
      20d. Maintenance, repair, and upkeep expenses                                                                20d. $                      0.00
      20e. Homeowner's association or condominium dues                                                             20e. $                      0.00




Official Form 106J                                                  ScheduleJ: Your Expenses                                                          page   2
            Case 1:20-bk-12674-NWW                       Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                          Desc
                                                        Main Document Page 32 of 49

 Debtor 1    Kristina                     Ann             Thorpe                          Case Number   (If known)
             First Name                   Middle Name     Last Name




 21. Other. Specify:                                                                                                 21.    +$       0.00



 22. Calculate your monthly expenses.
                                                                                                                                 1,578.00
      22a. Add lines 4 through 21.
      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                                          0.00
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                22.     $   1,578.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                              23a.    $   3,800.08

      23b. Copy your monthly expenses from line 22 above.                                                            23b.   -$   1,578.00

      23c. Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                                   23c.    $   2,222.08




 23. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

       X No
                          Explain here:
            Yes




Official Form 106J                                                    ScheduleJ: Your Expenses                                              page   3
                 Case 1:20-bk-12674-NWW                                                 Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                                      Desc
                                                                                       Main Document Page 33 of 49

 Fill in this information to identify your case:

 Debtor 1                 Kristina                                         Ann                                      Thorpe
                          First Name                                         Middle Name                               Last Name

 Debtor 2
 (Spouse, if filing)       First Name                                         Middle Name                              Last Name

 United States Bankruptcy Court for the:                                  Eastern District of Tennessee
                                                                                                                          (State)
 Case Number                                                                                                                                                                                        Check if this is an
                             (If known)                                                                                                                                                             amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                           12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


 Part 1:               Summarize Your Assets


                                                                                                                                                                                                 Your assets
                                                                                                                                                                                                 Value of what you own
1.    Schedule A/B: Property (Official Form 106A/B)

      1a. Copy line 55, Total real estate, from Schedule A/B ..........................................................................................................................              $        176,300.00


       1b. Copy line 62, Total personal property, from Schedule A/B .............................................................................................................                    $         10,730.00


       1c. Copy line 63, Total of all property on Schedule A/B ........................................................................................................................              $        187,030.00



 Part 2:                Summarize Your Liabilities


                                                                                                                                                                                                  Your liabilities
                                                                                                                                                                                                  Amount you owe
2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

       2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ..........                                                                 $        152,145.00


3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                                     $               0.00
       3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ...........................................

       3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ......................................                                                      $         21,319.58


                                                                                                                                                                        Your total liabilities       $        173,464.58



 Part 3:               Summarize Your Income and Expenses


 4. Schedule I: Your Income (Official Form 106I)
       Copy your combined monthly income from line 12 of Schedule I........................................................................................                                          $          3,800.08

 5. Schedule J: Your Expenses (Official Form 106J)
       Copy your monthly expenses from line 22C of Schedule J..................................................................................                                                      $          1,578.00




Official Form 106Sum                                           Summary of Your Assets and Liabilities and Certain Statistical Information                                                                   page     1 of    2
             Case 1:20-bk-12674-NWW                             Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                          Desc
                                                               Main Document Page 34 of 49
Debtor 1           Kristina                 Ann                    Thorpe                                     Case Number      (If known)
                   First Name               Middle Name               Last Name

Part 4:            Answer These Questions for Administrative and Statistical Records

6.    Are you filing for bankruptcy under Chapters 7, 11, or 13?

             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
       X     Yes



 7. What kind of debt do you have?

       X     Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarilly for a personal,
             family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-10 for statistical purposes. 28 U.S.C. § 159.

             Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
             this form to the court with your other schedules.




 8.    From the Statement of Your Current Monthly Income. Copy your total current monthly income from Official
       Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                         $          3,426.66




 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:


                                                                                                                     Total claim


           From Part 4 on Schedule E/F, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                                $                    $0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                       $                    $0.00


       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                             $                    $0.00


       9d. Student loans. (Copy line 6f.)                                                                              $                    $0.00


       9e. Obligations arising out of a separation agreement or divorce that you did not report as                     $                    $0.00
             priority claims. (Copy line 6g.)


       9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)                     +$                      $0.00



       9g. Total. Add lines 9a through 9f.                                                                             $                    $0.00




Official Form 106Sum                            Summary of Your Assets and Liabilities and Certain Statistical Information                              page    2 of      2
                Case 1:20-bk-12674-NWW                      Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                Desc
                                                           Main Document Page 35 of 49
 Fill in this information to identify your case:

 Debtor 1               Kristina           Ann                   Thorpe
                        First Name         Middle Name           Last Name

 Debtor 2
 (Spouse, if filing)    First Name         Middle Name           Last Name


 United States Bankruptcy Court for the:          Eastern District of Tennessee
 Case Number
 (If known)
                                                                                                                                                    Check if this is an
                                                                                                                                                    amended filing



Official Form 106Dec

Declaration About an Individual Debtor's Schedules                                                                                                                 12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




                       Sign Below



   Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

    X     No
          Yes.         Name of person                                                         . Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                               Signature (Official Form 119).




   Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that
   they are true and correct.




    û      /s/ Kristina Ann Thorpe
                                                                             û
           Signature of Debtor 1                                                 Signature of Debtor 2

           Date         10/09/2020                                               Date
                        MM / DD / YYYY                                                  MM / DD / YYYY
                Case 1:20-bk-12674-NWW                           Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                       Desc
                                                                Main Document Page 36 of 49


 Fill in this information to identify your case and this filing:

 Debtor 1              Kristina               Ann                       Thorpe
                       First Name             Middle Name               Last Name

 Debtor 2
 (Spouse, if filing)   First Name             Middle Name               Last Name


 United States Bankruptcy Court for the:              Eastern District of Tennessee
                                                                                         (State)
 Case Number
 (If known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing




Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.



Part 1:            Give Details About Your Marital Status and Where You Lived Before

 1. What is your current marital status?
     X Married
                Not married




 2. During the last 3 years, have you lived anywhere other than where you live now?
          X     No
                Yes. List all the places you have lived in the last 3 years. Do not include where you live now.


                   Debtor 1:                                              Dates Debtor 1           Debtor 2:                                       Dates Debtor 2
                                                                          lived there                                                              lived there


 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property states
     and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      X       No
              Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).




  Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page     1
             Case 1:20-bk-12674-NWW                          Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                    Desc
                                                            Main Document Page 37 of 49
Debtor 1          Kristina               Ann                       Thorpe                            Case Number            (If known)
                  First Name             Middle Name                  Last Name



Part 2:        Explain the Sources of Your Income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
   Fill in the totall amount of income you received from all jobs and all businesses, including part-time activities.
   If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
          No
    X Yes. Fill in the details.
                                                             Debtor 1:                                                   Debtor 2:

                                                             Sources of Income            Gross Income                  Sources of Income            Gross Income
                                                             Check all that apply.        (before deductions and        Check all that apply.        (before deductions and
                                                                                          exclusions)                                                exclusions)


     From January 1 of current year until                   X    Wages, commissions,                                          Wages, commissions,
                                                                 bonuses, tips            $             5,559.96              bonuses, tips          $
     the date you filed for bankruptcy:
                                                                 Operating a business                                         Operating a business


     For last calendar year:                                X    Wages, commissions,                                          Wages, commissions,
                                                                 bonuses, tips            $           25,941.00               bonuses, tips          $           14,280.00

     (January 1 to December 31, 2019)                            Operating a business                                   X     Operating a business


     For the calendar year before that:                     X    Wages, commissions,                                          Wages, commissions,
                                                                 bonuses, tips            $           28,567.00               bonuses, tips          $           28,567.00

     (January 1 to December 31, 2018)                            Operating a business                                   X     Operating a business


5. Did you receive any other income during this year or the two previous calendar years?
   Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment, and other
   public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings. If you are
   filing a joint case and you have income that you received together, list it only once under Debtor 1.

   List each source and the gross income from each source separately. Do not include income that you listed in line 4.

    X No
          Yes. Fill in the details.
                                                             Debtor 1:                                                   Debtor 2:

                                                             Sources of Income            Gross Income                  Sources of Income            Gross Income
                                                             Describe below.              (before deductions and        Describe below.              (before deductions and
                                                                                          exclusions)                                                exclusions)




  Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                         page   2
            Case 1:20-bk-12674-NWW                              Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                               Desc
                                                               Main Document Page 38 of 49
Debtor 1         Kristina                 Ann                      Thorpe                            Case Number         (If known)
                 First Name               Middle Name                Last Name



Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.    Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred
                 by an individual primarily for a personal, family, or household purpose."
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total
                           amount you paid that creditor. Do not include payments for domestic support obligations, such as child
                           support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                 * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

    X Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                 X No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                           creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                           Also, do not include payments to an attorney for this bankruptcy case.


                                                                         Dates of        Total amount paid             Amount you still owe             Was this payment for...
                                                                         payment


7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
    Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
    corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent,
    including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child
    support and alimony.

     X No

           Yes. List all payments to an insider.

                                                                         Dates of         Total amount             Amount you still        Reason for this payment
                                                                         payment          paid                     owe


8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
    insider?
    Include payments on debts guaranteed or cosigned by an insider.

     X No

           Yes. List all payments that benefited an insider.
                                                                         Dates of         Total amount             Amount you still        Reason for this payment
                                                                         payment          paid                     owe


Part 4:         Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
   List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications, and
   contract disputes.

    X No.
          Yes. Fill in the details.
                                                               Nature of the case                        Court or agency                                Status of the case




  Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                      page   3
            Case 1:20-bk-12674-NWW                               Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                      Desc
                                                                Main Document Page 39 of 49
Debtor 1         Kristina                   Ann                         Thorpe                               Case Number          (If known)
                 First Name                 Middle Name                    Last Name


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.



     X No. Go to line 11

          Yes. Fill in the information below.

                                                                              Describe the property                                            Date             Value of the property


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your accounts
    or refuse to make a payment because you owed a debt?

     X No

          Yes. Fill in the details.

                                                                                                                                               Date action
                                                                      Describe the action the creditor took                                                         Amount
                                                                                                                                               was taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

     X No

          Yes


Part 5:       List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

    X No

          Yes. Fill in the details for each gift.


          Gifts with a total value of more than $600                                                                                           Dates you gave
                                                                      Describe the gifts                                                                             Value
          per person                                                                                                                           the gifts


14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

    X No

          Yes. Fill in the details for each gift or contribution.


          Gifts or contributions to charities                                                                                                  Date you
                                                                      Describe what you contributed                                                                  Value
          that total more than $600                                                                                                            contributed


Part 6:       List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster, or
    gambling?

     X No

          Yes. Fill in the details.


          Describe the property you lost and how                    Describe any insurance coverage for the loss                                Date of your loss      Value of property
          the loss occurred                                         Include the amount that insurance has paid. List pending insurance                                 lost
                                                                    claims on line 33 of Schedule A/B: Property.




  Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                           page    4
            Case 1:20-bk-12674-NWW                             Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                              Desc
                                                              Main Document Page 40 of 49
Debtor 1           Kristina               Ann                       Thorpe                           Case Number      (If known)
                   First Name             Middle Name                 Last Name




Part 7:          List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you consulted
    about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy .

          No

    X Yes. Fill in the details.
                                                                                                                                   Date payment or
                                                                  Description and value of any property transferred                                        Amount of payment
                                                                                                                                   transfer was made

           Richard Banks & Associates                            (see disclosure)
          Person Who Was Paid                                                                                                                          $
           P.O. Box 1515
          Number       Street                                                                                                                          $ 0.00




           Clevelaqnd             TN       37364
          City                  State   ZIP Code


          Email or website address


          Person Who Made the Payment, if Not You

           Stand Sure
          Person Who Was Paid                                                                                                                          $ $45.00

          Number       Street                                                                                                                          $




          City                  State   ZIP Code


          Email or website address


          Person Who Made the Payment, if Not You


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who promised
    to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

     X No

          Yes. Fill in the details.
                                                                                                                                   Date payment or
                                                                  Description and value of any property transferred                                         Amount of payment
                                                                                                                                   transfer was made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property transferred in
    the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.

     X No

          Yes. Fill in the details.
                                                                 Description and value of property         Describe any property or payments received             Date transfer
                                                                 transferred                               or debts paid in exchange                              was made




  Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page      5
              Case 1:20-bk-12674-NWW                       Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                              Desc
                                                          Main Document Page 41 of 49
 Debtor 1         Kristina              Ann                       Thorpe                           Case Number       (If known)
                  First Name            Middle Name                 Last Name


19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)

     X No

           Yes. Fill in the details.
                                                               Description and value of property transferred                                                  Date transfer
                                                                                                                                                              was made


Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

     X No
           Yes. Fill in the details.
                                                          Last 4 digits of account number           Type of account or       Date account was          Last balance before
                                                                                                    instrument               closed, sold, moved, or   closing or transfer
                                                                                                                             transferred


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities, cash, or
    other valuables?

     X No

           Yes. Fill in the details.                                                                                                                         Do you still
                                                               Who else had access to it?                      Describe the contents
                                                                                                                                                             have it?


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     X No

           Yes. Fill in the details.                                                                                                                         Do you still
                                                               Who else has or had access to it?               Describe the contents
                                                                                                                                                             have it?


Part 9:        Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in
    trust for someone.

     X No

            Yes. Fill in the details.
                                                               Where is the property?                          Describe the property                         Value


Part 10:       Give Details About Environmenetal Information

For the purpose of Part 10, the following definitions apply:
    Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
    hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including
    statutes or regulations controlling the cleanup of these substances, wastes, or material.

    Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or
    used to own, operate, or utilize it, including disposal sites.

    Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
    hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.


24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

     X No

           Yes. Fill in the details.
                                                               Governmental unit                               Environmental law, if you know it             Date of notice




  Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                 page     6
             Case 1:20-bk-12674-NWW                                Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                             Desc
                                                                  Main Document Page 42 of 49
Debtor 1            Kristina                    Ann                     Thorpe                            Case Number       (If known)
                    First Name                  Middle Name               Last Name



25. Have you notified any governmental unit of any release of hazardous material?

    X No

           Yes. Fill in the details.
                                                                     Governmental unit                              Environmental law, if you know it               Date of notice


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

    X No

           Yes. Fill in the details.                                                                                                                                 Status of the
                                                                     Court or agency                                Nature of the case                               case


Part 11:          Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            X A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                   A member of a limited liability company (LLC) or limited liability partnership (LLP)

                   A partner in a partnership

                   An officer, director, or managing executive of a corporation

                   An owner of at least 5% of the voting or equity securities of a corporation.


           No. None of the above applies. Go to Part 12.

    X Yes. Check all that apply above and fill in the details below for each business.

                                                                      Describe the nature of the business                      Employer Identification number
                                                                                                                               Do not include Social Security Number or ITIN.
           2 Cool Percussion
           Business Name                                                                                                        EIN:          -

           Number       Street

                                                                       Name of accountant or bookkeeper                        Dates business existed


                                                                                                                               From                  To

           City                  State       ZIP Code



28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

    X No

           Yes. Fill in the details below.                                Date issued




  Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                page     7
            Case 1:20-bk-12674-NWW                       Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                             Desc
                                                        Main Document Page 43 of 49
Debtor 1         Kristina             Ann                     Thorpe                             Case Number    (If known)
                 First Name           Middle Name               Last Name



Part 12:    Sign Below

   I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
   are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in
   connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
   18 U.S.C. §§ 152, 1341, 1519, and 3571.




    û /s/ Kristina Ann Thorpe                                               û
        Signature of Debtor 1                                                   Signature of Debtor 2

        Date     10/09/2020                                                     Date   10/09/2020


   Did you attach additional pages to your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

    X      No
           Yes


   Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

    X      No
           Yes. Name of person                                                                             . Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                              Declaration, and Signature (Official Form 119).




  Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                               page   8
Case 1:20-bk-12674-NWW    Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43   Desc
                         Main Document Page 44 of 49


                           CashNet USA
                           175 West Jackson, Ste 1000
                           Chicago, IL 60604


                           Santander Consumer USA, Inc.
                           1601 Elm Street, Suite 800
                           Dallas, TX 75201


                           Shapiro & Ingle, LLP
                           10130 Perimeter Pkwy, Suite 400
                           Charlotte, NC 28216


                           Specialized Loan Servicing LLC
                           8742 Lucent Blvd, Suite 300
                           Highlands Ranch, CO 80129


                           SpeedyRapid Cash
                           P.O. Box 780408
                           Wichita, KS 67278


                           Wells Fargo Bank dba Wells Fargo Auto
                           PO Box 130000
                           Raleigh, NC 27605
   Case 1:20-bk-12674-NWW                  Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                       Desc
                                          Main Document Page 45 of 49
                                         UNITED STATES BANKRUPTCY COURT
                                                  Eastern District of Tennessee
                                                       Southern Division


IN RE: Kristina Ann Thorpe                                                                  Case No.
                                                                                            Judge      Rucker
                                                                                            Chapter 13

                                             VERIFICATION OF CREDITOR MATRIX


   The above-named Debtor(s) hereby verifies under the penalty of perjury under the laws of the United
States of America that the attached list of creditors is true and correct to the best of my (our) knowledge.




    Date:   October 09, 2020                 Signature      /s/ Kristina Ann Thorpe
                                                            Kristina Ann Thorpe, Debtor




    Date:    October 09, 2020                               /s/ Richard L. Banks, #000617
                                                            Richard L. Banks, #000617
                                                            Attorney for Debtor
            Case 1:20-bk-12674-NWW                             Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                             Desc
                                                              Main Document Page 46 of 49


Fill in this information to identify your case:                                                                          Check as directed in lines 17 and 21:

Debtor 1                                                                                                               According to the calculations required by
                          Kristina              Ann                     Thorpe
                                                                                                                       this statement:
                          First Name            Middle Name                Last Name
Debtor 2                                                                                                                X 1. Disposable income is not determined
(Spouse, if filing)       First Name            Middle Name                Last Name                                           under 11 U.S.C. § 1325(b)(3).

                                                                                                                            2. Disposable income is determined
United States Bankruptcy Court for the:               Eastern District of Tennessee
                                                                                                                               under 11 U.S.C. § 1325(b)(3).
Case Number
                                                                                                                       X 3. The commitment period is 3 years.
 (If known)
                                                                                                                            4. The commitment period is 5 years.

                                                                                                                            Check if this is an amended filing

Official Form 122C-1
Chapter 13 Statement of Your Current Monthly Income
and Calculation of Commitment Period                                                                                                                       04/20

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If
more space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the
top of any additional pages, write your name and case number (if known).


Part 1:               Calculate Your Average Monthly Income

1.     What is your marital and filing status? Check one only.

              Not married. Fill out Column A, lines 2-11.

        X     Married. Fill out both Columns A and B, lines 2-11.

        Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
        bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
        August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill in
        the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the income
        from that property in one column only. If you have nothing to report for any line, write $0 in the space.

                                                                                                                 Column A              Column B
                                                                                                                 Debtor 1              Debtor 2 or
                                                                                                                                       non-filing spouse
2.     Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
       payroll deductio ns).                                                                                            $ 926.66            $ 2,500.00
3.     Alimony and maintenance payments. Do not include payments from a spouse if
                                                                                                                            $ 0.00               $ 0.00
       Column B is filled in.
4.     All amounts from any source which are regularly paid for household expenses of
       you or your dependents, including child support. Include regular contributions from
       an unmarried partner, members of your household, your dependents, parents, and
       roommates. Do not include payments from a spouse. Do not include payments you
       listed on line 3.                                                                                                    $ 0.00               $ 0.00
5. Net income from operating a business, profession, or
                                                                           Debtor 1       Debtor 2
   farm
       Gross receipts (before all deductions)                                    $ 0.00         $ 0.00
       Ordinary and necessary operating expenses                                 $ 0.00         $ 0.00
                                                                                                         Copy
       Net monthly income from a business, profession, or farm                   $ 0.00         $ 0.00 here                 $ 0.00               $ 0.00

6.                                                                         Debtor 1       Debtor 2
       Net income from rental and other real property
       Gross receipts (before all deductions)                                    $ 0.00         $ 0.00
       Ordinary and necessary operating expenses                                 $ 0.00         $ 0.00
                                                                                                         Copy
       Net monthly income from rental or other real property                     $ 0.00                                     $ 0.00               $ 0.00
                                                                                                $ 0.00 here

     Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page   1
          Case 1:20-bk-12674-NWW                                                    Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                                   Desc
                                                                                   Main Document Page 47 of 49

Debtor 1            Kristina                             Ann                                    Thorpe                                    Case Number        (If known)
                    First Name                            Middle Name                             Last Name

                                                                                                                                                       Column A                   Column B
                                                                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                                                                  non-filing spouse
7.     Interest, dividends and royalties.                                                                                                                         $ 0.00                   $ 0.00
8.     Unemployment compensation.                                                                                                                                 $ 0.00                   $ 0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here: ..................................
           For you.......................................................................                                        $ 0.00
             For your spouse ........................................................
                                                                                                                                 $ 0.00
9.     Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation, pension, pay, annuity, or allowance paid by the United
       States Government in connection with a disability, combat-related injury or disability, or
       death of a member of the uniformed services. If you received any retired pay paid
       under chapter 61 of title 10, then include that pay only to the extent that it does not
       exceed the amount of retired pay to which you would otherwise be entitled if retired
       under any provision of title 10 other than chapter 61 of that title.                                                                                       $ 0.00                   $ 0.00

10. Income from all other sources not listed above. Specify the source and amount.
    Do not include any benefits received under the Social Security Act; payments made
    under the Federal law relating to the national emergency declared by the President
    under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the
    coronavirus disease 2019 (COVID-19); payments received as a victim of a war crime,
    a crime against humanity, or international or domestic terrorism; or compensation,
    pension, pay, annuity, or allowance paid by the United States Government in
    connection with a disability, combat-related injury or disability, or death of a member of
    the uniformed services. If necessary, list other sources on a separate page and put
    the total below.

                                                                                                                                                                  $ 0.00

                                                                                                                                                                  $ 0.00
       Total amounts from separate pages, if any.                                                                                                  +                          +

11. Calculate your total average monthly income. Add lines 2 through 10 for each
                                                                                                                                                            $ 926.66          +         $ 2,500.00   =    $ 3,426.66
    column. Then add the total for Column A to the total for Column B.
                                                                                                                                                                                                          Total average
                                                                                                                                                                                                          monthly income



Part 2:            Determine How to Measure Your Deductions from Income

 12. Copy your total average monthly income from line 11. ........................................................................................                                                       $ 3,426.66
 13. Calculate the marital adjustment. Check one:

                You are not married. Fill in 0 below.
                You are married and your spouse is filing with you. Fill in 0 below.
         X      You are married and your spouse is not filing with you.
                Fill in the amount of the income listed in line 11, Column B, that was NOT regularly paid for the household expenses of
                you or your dependents, such as payment of the spouse’s tax liability or the spouse’s support of someone other than
                you or your dependents.
                Below, specify the basis for excluding this income and the amount of income devoted to each purpose. If necessary,
                list additional adjustments on a separate page.
                If this adjustment does not apply, enter 0 below.

                                                                                                                                                              $ 0.00
                                                                                                                                                              $ 0.00
                                                                                                                                               +              $ 0.00
                Total ........................................................................................................                                $ 0.00       Copy here.                         $ 0.00


 14. Your current monthly income. Subtract line 13 from line 12.                                                                                                                                         $ 3,426.66


     Official Form 122C-1                         Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                page      2
          Case 1:20-bk-12674-NWW                                                 Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                                      Desc
                                                                                Main Document Page 48 of 49

Debtor 1          Kristina                             Ann                                    Thorpe                                               Case Number                   (If known)
                   First Name                          Middle Name                              Last Name

 15. Calculate your current monthly income for the year. Follow these steps:

        15a. Copy line 14 here                               .....................................................................................................................................    $ 3,426.66
                 Multiply line 15a by 12 (the number of months in a year).
                                                                                                                                                                                                     X 12
        15b. The result is your current monthly income for the year for this part of the form.                                                                                                        $ 41,119.92

 16. Calculate the median family income that applies to you. Follow these steps:

        16a. Fill in the state in which you live.                                                                      TN
        16b. Fill in the number of people in your household.                                                              2

        16c. Fill in the median family income for your state and size of household .................................................................                                                  $60,913.00
                 To find a list of applicable median income amounts, go online using the link specified in the separate
                 instructions for this form. This list may also be available at the bankruptcy clerk’s office.


 17. How do the lines compare?

          17a.                   Line 15b is less than or equal to line 16c. On the top of page 1 of this form, check box 1, Disposable income is not determined under
                       X
                                 11 U.S.C. § 1325(b)(3). Go to Part 3. Do NOT fill out Calculation of Disposable Income (Official Form 122C-2).


          17b.                   Line 15b is more than line 16c. On the top of page 1 of this form, check box 2, Disposable income is determined under
                                 11 U.S.C. § 1325(b)(3). Go to Part 3 and fill out Calculation of Disposable Income (Official Form 122C-2).
                                 On line 39 of that form, copy your current monthly income from line 14 above.



Part 3:           Calculate Your Commitment Period Under 11 U.S.C. §1325(b)(4)

 18. Copy your total average monthly income from line 11. .........................................................................................                                                   $ 3,426.66

 19.   Deduct the marital adjustment if it applies. If you are married, your spouse is not filing with you, and you contend that
       calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse’s income, copy
       the amount from line 13.
          19a. If the marital adjustment does not apply, fill in 0 on line 19a. .........................................................................                                                    0.00
          19b. Subtract line 19a from line 18.                                                                                                                                                        $ 3,426.66

  20. Calculate your current monthly income for the year. Follow these steps:

          20a. Copy line 19b ...................................................................................................................................................                      $ 3,426.66

                  Multiply by 12 (the number of months in a year).                                                                                                                                    X 12

          20b.    The result is your current monthly income for the year for this part of the form.                                                                                                  $ 41,119.92


          20c.    Copy the median family income for your state and size of household from line 16c. .......................................
                                                                                                                                                                                                      $60,913.00

   21. How do the lines compare?


                 Line 20b is less than line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form, check box 3,
           X
                 The commitment period is 3 years. Go to Part 4.




                  Line 20b is more than or equal to line 20c. Unless otherwise ordered by the court, on the top of page 1 of this form,
                  check box 4, The commitment period is 5 years. Go to Part 4.




  Official Form 122C-1                         Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                                                 page   3
          Case 1:20-bk-12674-NWW                        Doc 1 Filed 10/09/20 Entered 10/09/20 15:34:43                                                    Desc
                                                       Main Document Page 49 of 49

Debtor 1       Kristina                 Ann                     Thorpe                             Case Number        (If known)
                First Name              Middle Name               Last Name


Part 4:        Sign Below

     By signing here, under penalty of perjury I declare that the information on this statement and in any attachments is true and correct.

     û      /s/ Kristina Ann Thorpe
                                                                                      û
           Signature of Debtor 1                                                           Signature of Debtor 2



           Date    10/09/2020                                                              Date
                   MM / DD / YYYY                                                                   MM / DD / YYYY


     If you checked 17a, do NOT fill out or file Form 122C-2.
     If you checked 17b, fill out Form 122C-2 and file it with this form. On line 39 of that form, copy your current monthly income from line 14 above.




  Official Form 122C-1              Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period                                page   4
